UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7174



ANDRE SYLVESTER WATTS,

                                              Petitioner - Appellant,

          versus


TERRY O’BRIEN,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00334-gee)


Submitted: October 31, 2006                 Decided:   November 7, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Sylvester Watts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Andre Sylvester Watts appeals the district court’s orders

dismissing his petition for a writ of mandamus and denying his

motion for reconsideration.   We have reviewed the record and find

no reversible error.     Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the

district court.   See Watts v. O’Brien, No. 7:06-cv-00334-gee (W.D.

Va. May 31 & June 14, 2006).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -